                                                                            Page 1 of 2



                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION




JOSHUA L. PATE,

      Petitioner,

v.                                                        4:17cv562–WS/CAS

JULIE L. JONES, Secretary,
Department of Corrections,

      Respondent.



                        ORDER DENYING PETITIONER’S
                    PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 25) docketed January 7, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DENIED. Petitioner has filed

objections (ECF No. 26) to the magistrate judge’s report and recommendation, and

those objections have been carefully reviewed by the undersigned.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be
                                                                              Page 2 of 2


adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed

to show that he is entitled to relief under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 25) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's petition for writ of habeas corpus (ECF No. 1) is DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is DENIED."

      4. A certificate of appealability and leave to appeal in forma pauperis are

DENIED.

      DONE AND ORDERED this             8th    day of     February     , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE.
